Citation Nr: 1624780	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2008 to August 2009.  He died in November 2009, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists heroin overdose as the immediate cause of death.  No secondary or contributing causes are listed.  At the time of his death, the Veteran was not service-connected for any disabilities.

The Appellant is now seeking entitlement to service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran developed a psychiatric disability during, or as a result of, military service, and that the Veteran's substance abuse was causally linked to his psychiatric disability. 

The claims file contains no evidence that the Veteran suffered from, was diagnosed with, or was treated for a psychiatric disability prior to service.  Further, no psychiatric conditions were noted on the Veteran's January 2008 entrance examination. 

In August 2008, the Veteran completed two patient health questionnaires.  On the initial questionnaire, the Veteran reported incidents of avoidance within the past month.  Specifically, the Veteran indicated that he tried not to think about the May 2008 deaths of his father and grandfather.  On the second questionnaire, the Veteran reported experiencing depression, reduced interest, nightmares, situational avoidance, and hypervigilance within the past month.  He was diagnosed with PTSD and depression at that time.  In the accompanying notes, the physician indicated that the Veteran was continuing to experience grief from the death of his father. 

The Veteran completed a follow-up patient health questionnaire in October 2008. At that time, he reported no incidents of depression, reduced interest, nightmares, situational avoidance, hypervigilance, or apathy within the past month.  No psychiatric diagnosis was offered at that time.  That same month, the Veteran indicated that he was not consuming alcohol at that time. 

Service personnel records indicate that the Veteran received event-oriented counseling for a failure to report and improper reporting procedures in May 2009, due to not being at his appointed place of duty at the appointed time.  A subsequent drug test yielded positive results for tetrahydrocannabinol (THC), and the Veteran was referred to the army substance abuse program as a result.  At that time, the Veteran's commanding officer submitted a lay statement indicating that the Veteran had reported smoking marijuana regularly, and that the Veteran's wife and parents-in-law confirmed this report. 

A Chapter 13 discharge was initiated against the Veteran for drug abuse that same month.  An accompanying medical assessment includes the Veteran's reports of sleep difficulties and misuse of medications.  The Veteran reported a history of anxiety, difficulty sleeping, depression, and drug use/abuse, and indicated that he had previously been evaluated or treated for a mental condition and receiving counseling.  His current medications were listed as Celexa, Prozac, Zolpidem, and Seroquel.  The examining physician noted the Veteran's history of anxiety, misuse of sleeping pills (classified as "suicidal gestures"), and abuse of marijuana.  An accompanying mental status evaluation diagnosed the Veteran with alcohol dependence and depression, not otherwise specified.  The Veteran's stressors were identified as financial, family, marital, and legal.  Upon observation, the Veteran was described as exhibiting normal behavior, being fully alert and oriented, with unremarkable mood or affect, clear thinking processes, normal thought content, and good memory.  Accordingly, the examiner opined that there was no psychiatric disease or defect warranting the Veteran's disposition through medical channels. 

Even later that month, the Veteran received emergency care for a possible overdose.  He was treated with charcoal and classified as a moderate risk, such that he was kept under observation by a staff member or escort.  The accompanying report indicates that the Veteran misused his medications in an effort to address his sleep problems.  At that time, the Veteran reported Zolpidem, Mirtazapine, Sertraline, and Divalproex as his current medications.  The examining physician also noted the Veteran's history of bipolar disorder/schizophrenia and anxiety. 

A June 2009 record of medical care indicates that the Veteran sought treatment for the following problems during service: acute, recurrent depression; overuse syndrome; alcohol dependence; adjustment disorder with depressed mood; bereavement without complications; insomnia; substance use disorders; cannabis-related disorders; and episodic mood disorders.  The record indicates that no psychiatric diagnosis on Axis III was ever established. 

No psychiatric conditions were noted on the Veteran's June 2009 exit examination.

In July 2009, an action was initiated to separate the Veteran for the Commission of a Serious Offense.  The reasons listed were (1) misconduct/abuse of illegal drugs, in that the Veteran wrongfully used marijuana between on or about 6 April 2009 and on or about 5 May 2009, and (2) failure to report on or about 18 May 2009.  The Veteran was honorably discharged in August 2009.

In an April 2010 lay statement, the Appellant described the Veteran as "normal," "calm," "loving," and "healthy" prior to service.  She further indicates that during service, the Veteran developed mental health problems and suicidal tendencies, such that he became abusive towards family members and began abusing drugs and alcohol.  

The above constitutes a comprehensive summary of the relevant evidence contained in the claims file. 

Procedurally, the Appellant's claim was denied in a September 2010 rating decision.  At that time, the RO indicated that service connection may not be granted if the cause of a veteran's death was his own willful misconduct or abuse of alcohol or drugs.  In examining the parameters of this standard, the RO noted that the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. As such, where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in death, such death will be considered the result of the veteran's willful misconduct.  Accordingly, the RO asserted that the Veteran's death was the result of willful misconduct, and service connection was denied. 

However, the Board finds that a remand is warranted to obtain a medical opinion to address the possible causal relationship between the Veteran's military service, psychiatric condition, and drug use.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a VA psychiatric examiner to obtain an opinion as to whether the cause of the Veteran's death is related to service.  The examiner is requested to provide the following:

(a) Identify all applicable psychiatric disorders exhibited by the Veteran, and the estimated onset date thereof; 

(b) Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that each identified psychiatric disorder began in service, was caused by service, or is otherwise related to service.  If PTSD is diagnosed, please identify the associated stressor(s).;

(c) Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's substance abuse was caused or aggravated by a psychiatric disorder related to service.


2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a  supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




